El Juez Asociado Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por Filomeno Brignoni, contra sentencia de la corte del distrito judicial de Aguadilla, que por delito de homicidio voluntario le condena á la pena de ocho años y nueve meses de presidio con trabajos forzados y pago de las costas procesales.
El apelante y Catalino Mercado fueron acusados en 13 de febrero último por el delito de asesinato en segundo grado, cometido como sigue:
“Los citados Filomeno Brignoni y Catalino Mercado, allá por la noche del 26 de enero del corriente año 1907, en el barrio de Puntas del término municipal de Rincón, que forma parte del distrito judicial de Aguadilla, Puerto Rico, ilegalmente y con malicia premeditada, acometieron á Juan Carmelo Cardona, agarrándole el susodicho Cata-lino Mercado mientras Filomeno Brignoni le infería, con un cuchillo, ó puñal ó arma análoga, una herida mortal en la espalda que, atrave-sándole el pulmón izquierdo, le ocasiono la muerte á los pocos mo-mentos. ’ ’
Uno y otro acusado negaron la acusación, y sometidos'á juicio por jurados,, recayó veredicto, declarando á Brignoni culpable del delito de homicidio voluntario, y no culpable de dicho delito á Catalino Mercado; por lo que el juez, en primero de marzo pronunció sentencia condenatoria contra Brignoni en los términos expresados, la que, según se deja dicho, ha sido apelada para ante esta Corte Suprema.
No hay en el récord pliego de excepciones, ni escrito de exposición de hechos, ni las instrucciones al jurado han veni-do en forma auténtica, ni el apelante ha hecho alegación al-guna escrita ú oral en apoyo del recurso, que ha sido inpug-nado por el fiscal de esta Corte solicitando la confirmación de la sentencia apelada.
Examinado detenidamente el récord, no encontramos error alguno que vicie de nulidad la sentencia pronunciada, y pro-*390cede, por tanto, se confirme con las costas del recurso también á cargo del apelante Filomeno Brignoni.

Confirmada.

■ Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.